Citation Nr: 1710094	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include asthma and chronic obstructive pulmonary disease.

2.  Entitlement to service connection for a heart condition, to include congestive heart failure and ischemic heart disease.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia, right knee with episodic instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1963 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran testified before the undersigned Veterans Law Judge at March 2016 Central Office Hearing.  A copy of the transcript is associated with the record.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In accordance with Clemons, the Board has expanded the issue of entitlement to service connection for congestive heart failure to include any heart condition, including ischemic heart disease.  The Board has also expanded the issue of entitlement to service connection for asthma to include any respiratory condition, including chronic obstructive pulmonary disease (COPD).  

In May 2016, the Board remanded the appeal for further development. 

In August 2016, the RO increased the Veteran's rating to 10 percent for chondromalacia, right knee with episodic instability, effective January 31, 2006.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that every possible consideration is afforded to the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2016, the Board remanded the appeal for further development, including provision of VA examinations.  In June 2016, the Veteran underwent VA examination for all conditions on appeal; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case. In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  Specifically the Court held that 38 C.F.R. § 4.59  requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint. As such, lacking the required findings pursuant to Correia, the June 2016 examination report is inadequate.

With respect to the VA pulmonary examination, the examiner's report failed to address relevant, potentially favorable evidence in the record.  The examiner diagnosed the Veteran with both asthma and COPD and concluded that it was less likely than not that such conditions are related to his in-service exposure to herbicides or acetone and other chemicals while working as a film editor/cameraman, explaining that there is no known association between asthma and COPD and herbicide exposure or acetone or other unknown chemicals used in film development.  Rather, the examiner suggested that the Veteran's respiratory conditions were more likely due to his history of smoking.  In so concluding, the examiner relied upon a single medical literature article limited to consideration of risk factors for asthma, which also noted the risk of adult-onset atopic asthma and "use of certain pesticides" such as organophosphates.  Although this article would appear to provide some support for the Veteran's claim, the examiner did not explain how the article's finding did not substantiate the claim.  

Moreover, review of the record reveals other potentially favorable evidence that was not addressed by the examiner.  Specifically, the Veteran has argued that the chemicals he worked with as a film editor in caused subtle problems with his breathing and that over time those difficulties increased, ultimately causing his asthma.  See August 2015 VA Form 646, December 2015 Informal Hearing Presentation.  He clarified during the March 2016 hearing that he worked as a film editor for 18 out of 22 years of service, from 1967 until his discharge in 1985.  VA treatment records in 1986 also show that the Veteran received treatment for shortness of breath and complaints of chest pain and was assessed with chest pain problems associated with breathing and rule-out asthma.  See March 25, 1986 VA treatment record, April 16, 1986 VA treatment record.  Additionally, the Veteran submitted a statement, with a list of chemicals used to develop films, that his pulmonary doctor stated that such chemicals could have contributed to his asthma conditions.  See April 2016 Statement.  Accordingly, further medical opinion is needed.

With respect to the VA cardiac examination, the examiner diagnosed the Veteran with congestive heart failure, finding that such condition is less likely than not related to service because the Veteran did not have symptoms related to a heart condition or hypertension in service and because exposure to either herbicides or acetone is not known to cause such condition.  The examiner further stated that congestive heart failure is caused by hypertrophy of the left ventricle related to hypertension.  Although the examiner's report cites two VA treatment records reflecting that the Veteran did not have coronary artery disease (CAD), the Board's review of the record shows findings reflecting diagnoses of CAD that were not addressed by the examiner.  See, e.g., August 11, 2004 ("Cardiac catheterization showed normal left ventricular systolic function and minimal coronary artery disease"); March14, 2005 treatment record (CAD); June 13, 2005 treatment record (CAD); May 4, 2006 treatment record (CAD, stable); and October 28, 2010 treatment record (January 2010 echocardiogram results including mild aortic valve sclerosis without stenosis).  Additionally, the examiner did not address the Veteran's argument that he had abnormal EKG readings of his heart in service, including in May 1976.  See August 2015 VA Form 646, December 2015 Informal Hearing Presentation.  Therefore, further medical opinion is warranted, particularly to clarify whether the Veteran has carried a diagnosis of CAD at any point during the course of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability, in accordance with the latest worksheet for rating knee disorders.  The VA examiner should also test the range of motion of the knee in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the left and right knees.  If the examiner is unable to conduct any of the above mentioned testing or concludes that any of the above mentioned testing is not necessary in this case, he or she should clearly explain why this is so for each test that is not performed. 

2.  Return the claims file to the VA examiner who conducted the June 2016 VA respiratory examination for the Veteran's respiratory conditions, or suitable substitute if that examiner is unavailable.  

Based upon review of the record, the examiner should: 
(A) Identify all current respiratory disabilities, including asthma and COPD.

(B) Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the any currently diagnosed respiratory condition is causally or etiologically related to the Veteran's period of active service, particularly his exposure to acetone and other chemicals while working as a film editor/cameraman.  In doing so, the examiner should consider and address the following:

* The Veteran's argument that the chemicals he worked with as a film editor in caused subtle problems with his breathing and that over time they increased, ultimately causing his asthma.  (VBMS, document labeled VA Form 646, receipt date August 17, 2015; document labeled Appellate Brief (VSO IHIP), receipt date December 20, 2016) 
* The Veteran's 2016 hearing testimony that he worked as a film editor for 18 out of 22 years of service, from 1967 until his discharge in 1985, and the description of the types of fumes he experienced. (VBMS, document labeled Hearing Testimony, receipt date March 3, 2016, pages 4-5)
* Early VA treatment records reflecting that the Veteran received treatment for shortness of breath and complaints of chest pain and was assessed with chest pain problems associated with breathing and rule-out asthma.  See March 25, 1986 VA treatment record, April 16, 1986 VA treatment record (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date July 5, 1990)
* The Veteran's April 2016 statement, with attached list of chemicals used to develop films, that his pulmonary doctor stated that such chemicals could have contributed to his asthma conditions.  (VBMS, document labeled Correspondence, receipt date April 25, 2016)
(C) Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the any currently diagnosed respiratory condition is causally or etiologically related to the Veteran's period of active service, particularly his exposure to herbicides.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions (e.g., his hearing testimony) must be considered and weighed in making the determination as to whether a nexus exists between the currently disorder(s) and service, and alternatively the exposure to herbicides and acetone.  Likewise, the mere fact that a presumption has not been established for any particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

3.  Return the claims file to the VA examiner who conducted the June 2016 VA cardiac examination for the Veteran's heart condition, or suitable substitute if that examiner is unavailable. 

Based on a review of the record, the examiner should: 

(A) Identify all current disabilities of the heart, including congestive heart failure and coronary artery disease.  In doing so, the examiner should consider and address the evidence reflecting possible diagnoses of CAD, including:
* August 11, 2004 VA treatment record ("Cardiac catheterization showed normal left ventricular systolic function and minimal coronary artery disease"); 
* March14, 2005 VA treatment record (CAD);
* June 13, 2005 VA treatment record (CAD); 
* May 4, 2006 VA treatment record (CAD, stable); and 
* October 28, 2010 VA treatment record (January 2010 echocardiogram results including mild aortic valve sclerosis without stenosis). 

(B) If the Veteran does not have current heart disability that results in ischemic heart disease, determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the any diagnosed heart condition is causally or etiologically related to the Veteran's period of active service, including exposure to herbicides and exposure to acetone and other chemicals while working as a film editor/cameraman.  In doing so, the examiner should consider and address the Veteran's argument that he had abnormal EKG readings of his heart in service, including in May 1976.  See August 2015 VA Form 646, December 2015 Informal Hearing Presentation.  (VBMS, document labeled VA Form 646, receipt date August 17, 2015; document labeled Appellate Brief (VSO IHIP), receipt date December 20, 2016) 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions (e.g., his hearing testimony) must be considered and weighed in making the determination as to whether a nexus exists between the current disorder(s) and service, including exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for any particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

